The first count in the indictment charged the defendant with manufacturing liquor after January 25, 1919. A verdict was rendered by the jury, specifically convicting the defendant under the second count. This had the effect of acquitting defendant of the charge embraced in the first count. Brown v. State, 15 Ala. App. 180, 72 So. 757; Walker v. State,91 Ala. 32, 10 So. 30.
The indictment, having been returned less than three years from November 30, 1919, covered a period of time during which it was not a violation of law to possess a still, etc. This necessitated an averment as to time, in the absence of which the second count was fatally defective. Laminack et al. v. State (Ala.App. 7 Div. 774) 92 So. 505;1 McReynolds v. State (Ala.App.) 89 So. 825;2 Clark v. State, ante, p. 217,90 So. 16; Isbell v. ante, p. 223, 90 So. 55.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.
1 Ante, p. 400.
2 Ante, p. 173.